Citation Nr: 1009749	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  05-32 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney at Law


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel




REMAND

The Veteran had active military service from March 1953 to 
January 1955.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a March 2005 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska.  In the March 2005 rating 
decision, the RO denied the Veteran a total disability rating 
based on unemployability due to service-connected disability 
(TDIU).  In January 2008, the Board remanded the matter to 
the RO for further notification, evidentiary development, and 
adjudication.  The RO again denied the Veteran's claim for a 
TDIU via the issuance of a supplemental statement of the case 
(SSOC) in August 2008.  The Board subsequently denied the 
Veteran's claim for a TDIU in a September 2008 decision.

In September 2009, the Veteran's representative and VA's 
General Counsel filed a Joint Motion with the United States 
Court of Appeals for Veterans Claims (Court) to vacate the 
Board's decision and remand the case.  The Court granted the 
motion in September 2009 and vacated and remanded the Board's 
decision on the TDIU issue for re-adjudication pursuant to 
the provisions of 38 U.S.C.A. § 7252(a).  The basis for the 
Joint Motion included VA's failure to ensure compliance with 
the directives of the Board's January 2008 remand, thus 
failing to properly assist the Veteran with the development 
of his claim under the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West 2002 & Supp. 2009)), and VA's implementing 
regulations, 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  Specifically, the Joint Motion required that the 
Board again remand the Veteran's claim in order to obtain a 
more complete medical opinion addressing the Veteran's 
claimed unemployability due to his service-connected 
disabilities. 

Consistent with the Court's order, the Board thus finds that 
further evidentiary development is necessary before a 
decision can be reached on the merits of the Veteran's claim 
for a TDIU.

The Board notes that the Veteran has claimed entitlement to a 
TDIU rating.  In that connection, the Veteran submitted a 
statement in April 2005 contending that he retired from his 
teaching position in 1992 because of his "inability to 
communicate" with his students.  He made a similar statement 
at the November 2004 audiological examination, and his former 
representative argued in an October 2005 statement that the 
Veteran was unable to maintain significant gainful employment 
due to his hearing loss and tinnitus.  Also present in the 
record is an April 2006 statement from the Veteran's former 
employer, identifying the Veteran's reason for leaving the 
school's employ as "resigned position."  There is no 
evidence to indicate, however, whether this resignation was 
due to the Veteran's inability to communicate with his 
students.  There is, further, no evidence in the record 
addressing the Veteran's search for other employment or his 
inability to maintain employment since his 1992 retirement 
from teaching.

The Board acknowledges that a TDIU may be awarded where the 
schedular rating is less than total and when it is determined 
that the Veteran is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities.  38 C.F.R. § 4.16(a) (2009).  Under 
Section 4.16(a), if there is only one service-connected 
disability, it must be rated at 60 percent or more.  If there 
are two or more disabilities, at least one of those 
disabilities must be rated at 40 percent or more, and the 
total combined rating must be 70 percent or more.  
Disabilities resulting from common etiology or a single 
accident, disabilities of one or both of the upper 
extremities or of the lower extremities, disabilities 
affecting a single body system, multiple injuries incurred in 
action, or multiple disabilities incurred as a prisoner of 
war may be considered as one disability in applying the 
provisions of §4.16(a).  It is the established policy of VA 
that all Veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  38 
C.F.R. § 4.16(b).  

The Board concedes that the Veteran's disabilities-hearing 
loss and tinnitus-are of common etiology.  The Veteran is 
service connected for bilateral hearing loss, rated as 50 
percent disabling before April 9, 2009, and as 60 percent 
disabling from April 9, 2009, and tinnitus, rated as 10 
percent disabling.  The RO found both conditions to be 
related to the Veteran's exposure to noise during service.  
The current combined evaluation for the Veteran's service-
connected disabilities, both before and after April 9, 2009, 
is 60 percent.  See 38 C.F.R. § 4.25 (2009).  

The United States Court of Appeals for Veterans Claims 
(Court) has stated that in order for a Veteran to prevail on 
a claim for a TDIU, the record must reflect some factor that 
takes his case outside of the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A high rating in itself is a recognition that 
the impairment makes it difficult to obtain and keep 
employment.  The question is whether the Veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the Veteran can find employment.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  In 
adjudicating a claim for TDIU, the Board may not reject the 
Veteran's claim without producing evidence, as distinguished 
from mere conjecture.  See Friscia v. Brown, 7 Vet. App. 294 
(1995).  In Friscia, the Court stated that VA has a duty to 
supplement the record by obtaining an examination which 
includes an opinion on what effect the appellant's service-
connected disability has on his ability to work.  

The Board further notes that the United States Court of 
Appeals for Veterans Claims (Court) has held that a remand by 
the Board confers on the appellant, as a matter of law, a 
right to compliance with the remand instructions, and imposes 
upon VA a concomitant duty to ensure compliance with the 
terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  The Court has indicated that, if the Board proceeds 
with final disposition of an appeal, and the remand orders 
have not been complied with, the Board itself errs in failing 
to ensure compliance.  Id.

In January 2008, the Board remanded the Veteran's claim for 
evidentiary development, to include a VA examination 
addressing the Veteran's claim that his service-connected 
hearing loss and tinnitus render him unable to maintain 
gainful employment.  The remand directed particularly that 
the VA examiner provide a medical opinion as to whether the 
Veteran's service-connected disabilities (hearing loss and 
tinnitus) combine to render him unemployable, based in part 
on the Veteran's statement that he had to resign from his 
teaching job in 1992 because he could not hear well enough to 
communicate with his students.  The Board thus instructed the 
agency of original jurisdiction (AOJ) to obtain a well-
reasoned, well-supported medical opinion from an audiologist 
or other qualified medical professional addressing the 
question of whether the Veteran's service-connected 
disabilities combine to render him unemployable and taking 
into consideration the Veteran's documented history and 
assertions, to include the evidence associated with the 
record.

Following the issuance of the remand, the AOJ afforded the 
Veteran an examination in March 2008.  The report of 
examination reflects that the examiner reviewed the Veteran's 
claims file and medical history, including the Veteran's 
complaints that he was forced to retire from teaching because 
he was unable to hear his students.  The examiner found the 
Veteran's hearing loss to negatively impact his ability to 
return to employment as a high school shop teacher.  However, 
the examiner did not render an opinion as to whether the 
Veteran was unable to return to teaching, concluding simply 
that his hearing loss has an "impact" on his ability to 
maintain employment as a shop teacher.  The examiner further 
rendered no opinion as to whether the Veteran is unable to 
perform any gainful employment outside of teaching.  

The parties to the Joint Motion concluded that the March 2008 
examiner failed to offer an opinion as to whether the 
Veteran's service-connected hearing loss and tinnitus combine 
to render him unable to find or maintain substantially 
gainful employment.  In that connection, the parties to the 
Joint Motion noted that the examiner opined that the 
Veteran's auditory disabilities have an "impact" on his 
chosen profession of shop teacher but failed to address 
whether that impact rose to the level of preventing the 
Veteran from obtaining any gainful employment.  See 
38 U.S.C.A. § 5103A (West 2002 & Supp. 2009); Friscia v. 
Brown, 7 Vet. App. 294, 297 (1994) (holding that in the case 
of a claim for a total rating based on individual 
unemployability, the duty to assist requires VA to obtain an 
examination which includes an opinion on what effect all the 
Veteran's service-connected disabilities have on his ability 
to work). 

Thus, in order to comply with the Court's directives as set 
forth in the September 2009 Joint Motion, on remand the AOJ 
must arrange for the Veteran to undergo examination.  Here, 
although the record contains the Veteran's statement that he 
had to resign from his teaching job in 1992 because he could 
not hear well enough to communicate with his students, the 
record does not reflect any medical opinion as to whether the 
Veteran's service-connected disabilities (hearing loss and 
tinnitus) combine to render him unemployable.  Under these 
circumstances, and pursuant to the Joint Motion, the Board 
finds that a well-reasoned, well-supported medical opinion 
from an audiologist or other qualified medical professional, 
addressing the question of whether the Veteran's service-
connected disabilities combine to render him unable to secure 
or maintain substantially gainful employment, is needed to 
fairly resolve the claim on appeal.  All medical opinions 
offered must be based upon consideration of the Veteran's 
complete documented history and assertions through review of 
the claims file and must account for the Veteran's lay 
testimony as well as the clinical record, including any newly 
obtained evidence relevant to the claim.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002 & Supp. 2009).

The AOJ must send notification of the scheduled examination 
to the Veteran and notify him that a failure to report to the 
scheduled examination, without good cause, could result in a 
denial of his claim.  See 38 C.F.R. § 3.655(b) (2009).  

In view of the foregoing, this matter is REMANDED for the 
following action:

1.  The Veteran and his representative 
must be sent a letter requesting that 
the Veteran provide sufficient 
information and, if necessary, 
authorization to enable VA to obtain 
any additional pertinent evidence not 
currently of record.  The Veteran must 
also be invited to submit any pertinent 
evidence in his possession, and the 
originating agency should explain the 
type of evidence that is his ultimate 
responsibility to submit.  

2.  After associating with the claims 
file all available records and/or 
responses received, the Veteran must be 
afforded a VA examination to evaluate 
whether his service-connected 
disabilities combine to make him unable 
to secure or maintain substantially 
gainful employment.  The Veteran must 
be notified of the scheduled 
examination and informed that a failure 
to report to the scheduled examination, 
without good cause, could result in a 
denial of his claim.  See 38 C.F.R. § 
3.655(b) (2009).  The claims folder 
must be made available to the examiner 
for review.  Additionally, the examiner 
must elicit from the Veteran and record 
for clinical purposes a full work and 
educational history. 

Following the above-requested evaluation 
of the Veteran and review of the claims 
file, the examiner must offer a well-
reasoned opinion as to whether it is at 
least as likely as not (i.e., there is at 
least a 50 percent probability) that the 
Veteran's service-connected hearing loss 
and tinnitus-without consideration of 
any non-service-connected disability or 
the Veteran's age-combine to preclude 
substantially gainful employment that is 
consistent with the Veteran's education 
and occupational experience.  (The 
question is whether the Veteran is 
capable of performing the physical and 
mental acts required by gainful 
employment, not whether he is prevented 
from employment in a chosen occupation.)

The examiner(s) must set forth all 
examination findings, to include citation 
to pertinent evidence of record and/or 
medical authority, as appropriate, along 
with the complete rationale for all 
opinions expressed.

3.  After undertaking any other 
development deemed appropriate, the claim 
on appeal must be re-adjudicated in light 
of all pertinent evidence and legal 
authority. If any benefit sought is not 
granted, the Veteran and his 
representative must be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the Veteran until he is notified.  
The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

